DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US 20050247352 A1) in view of Koppenaal (EP 0039977 A1).
Regarding Claim 1:
Kamiya discloses a liquified filling apparatus (1, Figure 1) comprising:
a receptacle (22, Figure 1, the inlet side connector is the receptacle) mounted to a liquefied hydrogen storage tank (Paragraph [0110]), the receptacle (22, Figure 1) having mounted therein a blocking unit (43, Figure 2) configured to be opened by external force (Paragraph [0139]); and
a multistage opening and closing device (8, Figure 1, the is the multistage opening and closing device) detachably coupled to the receptacle (22, Figure 1), the multistage opening and closing device (8, Figure 1) having:
a housing (32, Figure 2, the outer cylinder is the housing) configured to define a central path (31, Figure 1) extending in a longitudinal direction, 
a locking means supported by the housing (Paragraph [0152]);
a sliding valve (33, the second supply valve is the sliding valve) installed in the central path of the housing so as to be slidable in the longitudinal direction (Figures 2 and 7, the slidable valve is slidable in the longitudinal direction), a portion of the sliding valve (37b, Figure 2) extending outwards from the central path (31, Figure 1), the sliding valve being configured to be opened by external force transmitted from the receptacle (Paragraphs [0184-185]);
and 
a driving unit (69, Figure 1) mounted to a lower end of the housing (Figure 2, the driving unit is mounted to a lower end of the housing), the driving unit (69, Figure 1) being configured to drive the locking means first in order to fix the receptacle (Paragraphs [0152] and [0181]), to move the sliding valve (33, Figure 2) to the blocking unit (43, Figure 2) such that the sliding valve is opened by reaction force from the blocking unit, and simultaneously to drive the sliding valve such that the sliding valve pushes open the blocking unit (Paragraphs [0184-0185]).
	Kamiya does not disclose:
The housing having a receptacle reception portion configured to receive a portion of the receptacle, the receptacle reception portion being formed at an upper end of the housing; and
the locking means being configured to fix the receptacle received in the receptacle reception portion to the housing.
	Koppenaal teaches a loading device that has:
The housing (102, Figure 2a) having a receptacle reception portion configured to receive a portion of the receptacle (See Annotated Figure 2a below) the receptacle reception portion being formed at an upper end of the housing (Figure 2a, the receptacle reception portion is formed at the upper end of the housing); 
a sliding valve (121, Figure 2a); and
the locking means (103, Figure 2a) being configured to fix the receptacle received in the receptacle reception portion to the housing (Page 10, Lines 9-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamiya to include the housing having a receptacle reception portion configured to receive a portion of the receptacle, the receptacle reception portion being formed at an upper end of the housing, a sliding valve, and the locking means being configured to fix the receptacle received in the receptacle reception portion to the housing as taught by Wockem with the motivation to have the receptacle and the nozzle connect in a leakproof manner when coupled. 
Koppenaal, Figure 2a
(Annotated by Examiner)

    PNG
    media_image1.png
    805
    700
    media_image1.png
    Greyscale

Further regarding Claim 1, the phrases “a blocking unit configured to be opened…”, “a housing configured to define…”, “a receptacle reception portion configured to receive…”, “the locking means configured to fix…”, “the sliding valve being configured to be opened…”, and “the driving unit being configured to drive…” is a statement of intended use and not given patentable weight (see MPEP 2114).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Koppenaal in further view of Boutet (US 8991444) and Zimmermann (US 20080143098 A1).
Regarding Claim 2:
	Kamiya discloses:
Wherein the receptacle (22, Figure 2) has a stationary duct (41, Figure 2) provided with a guide path (See Annotated Figure 2 Below) having a predetermined inner diameter (Paragraph [0133]), 
the blocking unit has a first stationary valve (43, Figure 2, the blocking unit is the first stationary valve);
the valve casing having a step portion (46, Figure 2) formed therein, the valve casing being configured to apply reaction force to the sliding valve (Paragraphs [0183-0184]); 
the blocking plate (47a, Figure 2) being configured to advance to or retreat from the step portion (46, Figure 2), the blocking plate (47a, Figure 2) being in tight contact with the step portion (46, Figure 2) to block the valve path; and
a spring (24h, Figure 1A) configured to elastically support the blocking plate (24e, Figure 1A) against the step portion.
	Kamiya does not disclose:
The stationary duct being provided on an outer circumferential surface thereof with a catching ring configured to be caught and supported by the locking means,	
the first stationary valve comprising:
a valve casing fixed in the guide path, the valve casing defining a valve path, the valve casing having a step portion formed therein, the valve casing being configured to apply reaction force to the sliding valve;
a movable shutter installed in the valve path, the movable shutter having an extension rod extending in the longitudinal direction and a blocking plate formed integrally with the extension rod, the blocking plate being configured to advance to or retreat from the step portion, the blocking plate being in tight contact with the step portion to block the valve path, the movable shutter being configured to be pushed by the sliding valve in order to open the step portion; and
a spring configured to elastically support the blocking plate against the step portion.
	Koppenaal teaches:
The stationary duct (See Annotated Figure 2a Above) being provided on an outer circumferential surface thereof with a catching ring (40, Figure 2a) configured to be caught and supported by the locking means (103, Figure 2a).
	Kamiya and Koppenaal do not teach:
The first stationary valve comprising:
a valve casing fixed in the guide path, the valve casing defining a valve path, the valve casing having a step portion formed therein, the valve casing being configured to apply reaction force to the sliding valve;
a movable shutter installed in the valve path, the movable shutter having an extension rod extending in the longitudinal direction and a blocking plate formed integrally with the extension rod, the movable shutter being configured to be pushed by the sliding valve in order to open the step portion; and
a spring configured to elastically support the blocking plate against the step portion.
	Boutet teaches a device for fueling that has:
The first stationary valve (24, Figure 1A) comprising:
movable shutter (21a, Figure 1A) installed in the valve path, the movable shutter (21a, Figure 1A) having an extension rod (24g, Figure 1A) extending in the longitudinal direction and a blocking plate (24e, Figure 1A) formed integrally with the extension rod (24g, Figure 1A), the movable shutter (21a, Figure 1A) being configured to be pushed by the sliding valve (36, Figure 1A) in order to open the step portion (Figure 1A); and
a spring (24h, Figure 1A) configured to elastically support the blocking plate (24e, Figure 1A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamiya and Koppenaal to include a movable shutter installed in the valve path, the movable shutter having an extension rod extending in the longitudinal direction and a blocking plate formed integrally with the extension rod, the movable shutter being configured to be pushed by the sliding valve in order to open the step portion, and a spring configured to elastically support the blocking plate as taught by Boutet with the motivation to simultaneously open and close the valve. 
Kamiya, Boutet, and Koppenaal do not teach:
The first stationary valve comprising:
a valve casing fixed in the guide path, the valve casing defining a valve path.
Zimmermann teaches a fluid coupling assembly that has:
The first stationary valve comprising:
a valve casing (406, Figure 4) and the valve casing defining a valve path (Figure 4, the valve path is the path going through the valve).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamiya, Boutet, and Koppenaal to include a valve casing and the valve casing defining a valve path as taught by Zimmermann with the motivation to protect the parts within the valve. 
It also would have been obvious to a person having ordinary skill in the art that the first stationary valve of Kamiya can have the structure of the stationary valve in Boutet with casing for the valve seen in Zimmerman in the inner cylinder of Kamiya. 
Kamiya, Figure 2
(Annotated by Examiner)

    PNG
    media_image2.png
    781
    1109
    media_image2.png
    Greyscale

Further regarding Claim 2, the phrases “a catching ring configured to be caught…”, “the valve casing being configured to apply reaction…”, “the blocking plate being configured to advance…”, “the moveable shutter being configured to be pushed…”, and “a spring configured to elastically…” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 4:
Kamiya discloses:
A locking means supported by the housing (Paragraph [0152]).
	Kamiya, Boutet, and Zimmermann do not teach:
Wherein the locking means comprises:
an elastic locker installed in the receptacle reception portion such that a position of the elastic locker is adjustable, the elastic locker being opposite the catching ring of the receptacle inserted in the receptacle reception portion;
a spring configured to apply elastic force to the elastic locker such that the elastic locker is separated from the catching ring; and
a locking realization unit configured to be movable rectilinearly in a state of wrapping the receptacle reception portion and to support the elastic locker against the receptacle through rectilinear movement in order to fix the receptacle or to allow action of the spring to be applied to the elastic locker such that the elastic locker is separated from the catching ring.	
Koppenaal teaches:
Wherein the locking means comprises:
an elastic locker (103, Figure 2a) installed in the receptacle reception portion (See Annotated Figure 2a above) such that a position of the elastic locker (103, Figure 2a) is adjustable, the elastic locker (103, Figure 2a) being opposite the catching ring (40, Figure 2a) of the receptacle (108, Figure 2a) inserted in the receptacle reception portion;
a spring (103a, Figure 2a) configured to apply elastic force to the elastic locker (103, Figure 2a) such that the elastic locker is separated from the catching ring (Page 13, Lines 4-7); and
a locking realization unit (10, Figure 2, the locking realization unit and housing are the slidable sleeve) configured to be movable rectilinearly in a state of wrapping the receptacle reception portion and to support the elastic locker against the receptacle through rectilinear movement in order to fix the receptacle (Page 10, Lines 19-31) or to allow action of the spring to be applied to the elastic locker such that the elastic locker is separated from the catching ring (Page 13, Lines 4-7).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamiya, Boutet, and Zimmermann to include an elastic locker installed in the receptacle reception portion such that a position of the elastic locker is adjustable, the elastic locker being opposite the catching ring of the receptacle inserted in the receptacle reception portion, a spring configured to apply elastic force to the elastic locker such that the elastic locker is separated from the catching ring, and a locking realization unit configured to be movable rectilinearly in a state of wrapping the receptacle reception portion and to support the elastic locker against the receptacle through rectilinear movement in order to fix the receptacle or to allow action of the spring to be applied to the elastic locker such that the elastic locker is separated from the catching ring as taught by Koppenaal with the motivation to ensure the nozzle is not disconnected from the receptacle.
Further regarding Claim 4, the phrase “a spring configured to apply elastic force to the elastic locker such that the elastic locker is separated by the catching ring” is a statement of intended use and not given patentable weight (see MPEP 2114).

Allowable Subject Matter
Claims 3 and 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brzyski (US 5429155 A) teaches a cryogenic fluid coupling that has a sliding valve, a blocking unit, a valve casing, locking means, and a housing. 
Kamiya 2 (US 20120299291 A1) teaches a fluid joint that has a sliding valve, a blocking unit, a valve casing, and a housing. 
Moersch (US 20210108750 A1) teaches a coupling that has a sliding valve, a blocking unit, a valve casing, a receptacle and a housing. 
Maraette (US 3664375 A) teaches a coupling mechanism that has a sliding valve, a blocking unit, and a housing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753